                                            Case 5:16-cv-06370-EJD Document 655 Filed 05/08/20 Page 1 of 3




                                   1
                                   2
                                   3
                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                           OPTRONIC TECHNOLOGIES, INC,
                                   8                                                       Case No. 5:16-cv-06370-EJD
                                                       Plaintiff,
                                   9                                                       ORDER GRANTING MOTION BY
                                                v.                                         SHEPPARD MULLIN TO WITHDRAW
                                  10                                                       AS COUNSEL FOR DEFENDANT
                                           NINGBO SUNNY ELECTRONIC CO.,                    NINGBO SUNNY ELECTRONIC CO.,
                                  11       LTD., et al.,                                   LTD.
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13           Pursuant to Civil Local Rule 11-5(a), Sheppard Mullin Richter & Hampton LLP
                                  14   (“Sheppard Mullin”) moves to withdraw from its representation of defendant Ningbo Sunny
                                  15   Electronic Co., Ltd. (“Ningbo Sunny”) in this case. Dkt. No. 589. Plaintiff Optronic
                                  16   Technologies, Inc. (“Orion”) opposes the motion. Dkt. No. 607. The motion was heard on May 8,
                                  17   2020. Having considered the parties’ briefs and arguments at the hearing, the Court GRANTS
                                  18   Sheppard Mullin’s motion to withdraw as counsel.
                                  19           The Court finds that Sheppard Mullin has shown good cause to withdraw pursuant to
                                  20   California Rule of Professional Conduct 1.16(b).1 Sheppard Mullin offered evidence
                                  21   demonstrating that (1) Ningbo Sunny has “breache[d] a material term of an agreement” with
                                  22
                                  23   1
                                               In this district, the conduct of counsel, including the withdrawal of counsel, is governed by
                                  24
                                       the standards of professional conduct required of members of the State Bar of California. N.D.
                                  25
                                       Cal. Civ. L.R. 11-4(1); Kannan v. Apple Inc., No. 5:17-CV-07305-EJD, 2020 WL 75942, at *1
                                  26
                                       (N.D. Cal. Jan. 7, 2020).
                                  27
                                  28   CASE NO.: 5:16-CV-06370-EJD
                                       ORDER GRANTING MOTION BY SHEPPARD MULLIN TO WITHDRAW AS COUNSEL
                                                                       1
                                          Case 5:16-cv-06370-EJD Document 655 Filed 05/08/20 Page 2 of 3




                                   1   Sheppard Mullin by failing to pay Sheppard Mullin’s legal fees; and (2) Ningbo Sunny has

                                   2   “render[ed] it unreasonably difficult for [Sheppard Mullin] to carry out the representation

                                   3   effectively” by refusing to communicate with Sheppard Mullin directly and ignoring Sheppard

                                   4   Mullin’s advice. Cal. Rules of Professional Conduct 1.16(b)(4)-(5). The Court finds that both of

                                   5   these reasons warrant withdrawal. See Frazier v. Am. Credit Resolution, Inc., No. 18-CV-07729-

                                   6   TSH, 2019 WL 3554505, at *2 (N.D. Cal. Aug. 5, 2019) (“Failure to pay attorney’s fees provides

                                   7   a sufficient basis on which to grant a request to withdraw.”); Soles v. United Airlines, Inc., No. 16-

                                   8   CV-08769 BRO (EX), 2017 WL 10562538, at *3 (C.D. Cal. Apr. 11, 2017) (“Failure to

                                   9   communicate with counsel constitutes good cause for an attorney to seek withdrawal.”).

                                  10          The Court further finds that withdrawal will result in minimal prejudice to Orion given

                                  11   that, with a few exceptions, all post-judgment motions have been resolved. The Court

                                  12   acknowledges the motion for sanctions currently pending before Judge DeMarchi. Dkt. No. 624.
Northern District of California
 United States District Court




                                  13   In order to prevent any additional burden on the Court or prejudice to Orion, the Court will require

                                  14   Sheppard Mullin to continue representing Ningbo Sunny for 30 days or until that motion is

                                  15   resolved, whichever is sooner.

                                  16          For the reasons stated above and at the hearing on May 8, 2020, IT IS HEREBY

                                  17   ORDERED that the motion to withdraw is GRANTED on the condition that Sheppard Mullin will

                                  18   continue to represent Ningbo Sunny until such time as the sanctions motion pending before Judge

                                  19   DeMarchi is resolved, or 30 days from the date of this order, whichever is sooner. Sheppard

                                  20   Mullin is otherwise relieved of all obligations as counsel in this case, including with respect to

                                  21   other motions currently pending or motions filed after the date of this order.

                                  22          IT IS FURTHER ORDERED that Sheppard Mullin will continue to serve on Ningbo

                                  23   Sunny all papers filed in this action and forward communication from Plaintiff counsel until

                                  24   substitute counsel has entered an appearance.

                                  25           IT IS FURTHER ORDERED that Ningbo Sunny will provide a status report, in writing,

                                  26   no later than May 22, 2020, updating the Court on its search for new counsel. A status conference

                                  27   will be set for June 11, 2020 at 10:00 a.m.
                                  28   CASE NO.: 5:16-CV-06370-EJD
                                       ORDER GRANTING MOTION BY SHEPPARD MULLIN TO WITHDRAW AS COUNSEL
                                                                       2
                                         Case 5:16-cv-06370-EJD Document 655 Filed 05/08/20 Page 3 of 3




                                   1         IT IS SO ORDERED.

                                   2   Dated: May 8, 2020

                                   3                                        ______________________________________
                                                                            EDWARD J. DAVILA
                                   4                                        United States District Judge
                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   CASE NO.: 5:16-CV-06370-EJD
                                       ORDER GRANTING MOTION BY SHEPPARD MULLIN TO WITHDRAW AS COUNSEL
                                                                       3
